DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/3/2021 has been entered.

Response to Amendment
Applicant’s amendments to the claims are sufficient to overcome the 35 U.S.C. 112 second paragraph rejections set forth in the office action dated 8/12/2021. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 63 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Claim 63 recites the limitation that there is no gap spacing between individual linear lighting modules.  However, claim 53 from which it depends recites in part (b) establishes that there is a gap spacing between the linear lighting modules.  It is unclear whether or not the gap space exists. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 53-64 and 68-91 is/are rejected under 35 U.S.C. 103 as being unpatentable over Degelmann (U.S. Patent No. 5,777,857).
Regarding claims 53 and 63, Degelmann discloses a lighting assembly (Figs. 9A-11) for use with a suspended ceiling arrangement wherein the suspended ceiling arrangement includes a grid arrangement of T-bars (25, 27, 29, Fig. 5) suspended from a structural ceiling and the top surfaces of the T-bar horizontal portions collectively define a general ceiling plane of the suspended ceiling arrangement, wherein said lighting assembly comprisesApplication # 16/877,482Applicant Docket Number: FO-088_CIP1 two or more linear lighting modules (20, Figs. 9A-9B), each comprising a light source (10); a light guide (76, Fig. 10) wherein an input face (on 76 opposite 18) of the light guide is positioned proximate to the light source, an output face (approximate 18) is adjacent to the input face, and an opposing face (approximate 16) is adjacent to the input face and opposing the output face;  an elongated housing (78) functioning as a structural component providing positioning, retention, and optical 
Regarding claim 54, Degelmann discloses the end plate (70) rests upon a horizontal flange of a T-bar in longitudinal alignment with the longitudinal axis of the two or more linear lighting modules (at least indirectly 6A-8B).
Regarding claim 55, Degelmann discloses at least one of the elongate housings (78) further comprises a supporting portion (approximate 48, Fig. 7A) which rests upon the horizontal flange of a T-bar, said T-bar being longitudinally aligned with the longitudinal axis of the linear lighting modules.
Regarding claim 56, Degelmann discloses the end plate (70) rests upon a horizontal flange of a T-bar in perpendicular alignment with the longitudinal axis of the two or more linear lighting modules (Figs. 9A-9B).
Regarding claim 57, Degelmann discloses the elongate housing does not rest on the T-bar (Figs. 9A-9B).
Regarding claim 58, Degelmann discloses the light guide (76) of each of the linear lighting modules is held in a longitudinally aligned position by opposing first Application # 16/877,482Applicant Docket Number: FO-088_CIP1and second outer portions of the elongate housing of each respective linear lighting module (Figs. 1 and 9A-9B).
Regarding claim 59, Degelmann discloses the vertical portion of a T-bar is positioned within a gap spacing (Figs. 9A-9B).
Regarding claim 60, Degelmann discloses a decorative panel (60) positioned with in a gap spacing. 
Regarding claims 61-62, Degelmann discloses teaches the lighting assembly as set forth above, but does not disclose an electronic device positioned within a gap spacing.  However, the examiner takes official notice that sensors such as light, motion, thermal , smoke and gas sensors are well-known and widely utilized within a ceiling system that are requir3ed by building codes.  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have placed a sensor in any location within the lighting assembly including the gap space for practicality and safety purposes. 
Regarding claim 64, Degelmann discloses the end plate further comprises a slot (adjacent bulb, Fig. 9A) within which a vertical portion of the T-bar is positioned.
Regarding claim 68, Degelmann discloses an elongate housing (78) is capable of supporting the light guide in a tilted position with respect to the ceiling plane of the suspended ceiling arrangement.
Regarding claims 69-70, Degelmann discloses two linear lighting modules wherein the light guide of each linear lighting module is angled, but does not disclose the module being angled downward or upward towards the center of the lighting assembly.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have positioned the linear lighting modules at any angle as desired including upward or downward towards the center of the lighting assembly to produce the aesthetic appeal as desired.  
Regarding claim 71, Degelmann discloses a diffusion lens (18) supported by the elongated housing. 
Regarding claim 72, Degelmann discloses the end plate (70) further comprises an anchoring hole (approximate 66) that serves as an attachment point for suspension from a structural ceiling.
Regarding claim 73, Degelmann discloses the end plate (70) is affixed to the end of the linear lighting module by the use of screws (66).
Regarding claim 74, Degelmann discloses the end plate is removably affixed.  The Examiner considers the end plate capable of being removed and reattached by any means. 
Regarding claim 75, Degelmann discloses the elongated housing further comprises supporting portions (48, Figs. 6A and 7A) designed to support the edge of a ceiling tile.
Regarding claim 76, Degelmann discloses the supporting portions are in a geometric form similar to the horizontal portion of a T-bar (Fig.6A-7A).
Regarding claim 77, Degelmann discloses the geometric form is similar to a slot style T-bar (Figs. 6A-7A).
Regarding claim 78, Degelmann discloses lighting assembly as set forth above.  The assembly process is considered a product by process, therefore, claim 78 is considered a Product-by- Process claim. 
Regarding claim 79, Degelmann discloses the end plate (70) has a flat curvature (Figs. 9A-9B).
Regarding claim 80, Degelmann discloses the end plate has a thickness, but does not disclose the thickness as being in a range of 2mm to 10mm.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have an end plate with a thinckness between 2mm to 10mm for optimum strength and support, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  There would be no new or unpredictable results achieved from having a material with thickness suitable for support and strength. 
Regarding claim 81, Degelmann discloses the end plate is fabricated from a metal sheet (Col. 1, lines 15-19).
Regarding claim 82, Degelmann discloses the end plate (70).  The limitation of the end plate being manufactured using a process of metal-sheet stamping, metal-sheet laser cutting or metal-sheet machining is considered a product by process limitation.  Therefore, claim 82 is considered a Product-by-Process claim. 
Regarding claim 83, Degelmann discloses the end plate compri9sng an additional portion (64) that wraps around an edge of the end plate and extends in the longitudinal direction of the lighting assembly. (Figs. 6A-8B).
Regarding claim 84, Degelmann discloses a reflective surface (16, Fig. 1) positioned proximate to the light guide opposing face.
Regarding claim 85, Degelmann discloses the lighting assembly is configured for use as a downlight (Fig. 2). 
Regarding claim 86, Degelmann discloses the height of the linear lighting modules (20) is less than the height of a T-bar (53) of the suspended ceiling arrangement (Figs. 6A-8B).
Regarding claim 87, Degelmann discloses the light source (20) and light guide input face (76 opposite of 18) are positioned proximate to a supporting portion designed to support the edge of a ceiling tile.
Regarding claim 88, Degelmann discloses one or more of the light sources (20) is positioned at a height more than the height of one ceiling tile (48) above the ceiling plane and less than the height of the vertical portion of a T-bar (53).
Regarding claim 89, Degelmann discloses one or more of the light guide input faces (76 opposite 18) is positioned at a height more than the height of one ceiling tile above the ceiling plane and less than the height of the vertical portion of a T-bar (53).
Regarding claims 90-91, Degelmann discloses one or more of the light sources (10) and light guide input faces (76 opposite of 18) being positioned at a height (Figs. 6A-8B), but does not disclose the height being less than the height of one ceiling tile above the ceiling plane.  However, it would have been obvious to one having ordinary . 

Allowable Subject Matter
Claims 65-67 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record fails to teach or suggest a light assembly having two or more linear lighting modules comprising LED light sources, a light guide, an elongated housing, and end plate that connec6ts and encloses a longitudinal end of each of the two or more linear lighting modules, wherein the end plate provides a reflective surface and bounded by the interior of the elongated housing as recited by claim 65 in combination with claim 53. 

Response to Arguments
Applicant's arguments filed 11/03/2021 have been fully considered but they are not persuasive.   Applicant argues that Degelmann differs from the present invention because Degelmann provides a light source comprising of an LED and a light guide, as well as an end bracket which differs from an end plate that serves to both cap and align multiple linear lighting modules.  
In response to Applicant’s arguments, Examiner respectfully disagrees.  Examiner contends that Degelmann teaches a light source and end bracket that is comparable to the light source and end plate as claimed and set forth in the rejection above.  The Applicant has not sufficiently set forth limitations that distinguishes the claimed invention over the prior art of record.  Therefore, the Examiner maintains that Degelmann teaches and suggest the invention at least as it is claimed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J BUCKLE JR whose telephone number is (571)270-3739. The examiner can normally be reached Monday-Thursday, 8:00 am to 6:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 5712726754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/JAMES J BUCKLE JR/Examiner, Art Unit 3633